Doe, J.*
The statute provides, that if any insane person is in such condition as to render it dangerous that he should be at large, the judge of probate, upon petition of any person, and such notice to the selectmen of the town in which such insane person is, or to his guardian, or any other person, as the judge may order, which petition may be filed, notice issued and a hearing had in vacation or otherwise, may commit such insane person to the asylum. Any person so committed shall be supported by the county from which he was committed; and any sum so paid may be recovered by the county of any county, town or person chargeable with his support, and that any person so committed may be discharged by any three of the trustees, or by any justice of the Superior Court. Rev. Stat., ch. 9, secs. 11, 15 and 17.
Pauper notices are not required to be given before commencing actions under this statute.
The agreed statement of facts shows that Green, at the time of his commitment to the asylum by the judge of probate, and until 1858, was sufficiently poor to be entitled to relief as a pauper, that he had a settlement in Concord, and had no relations liable to maintain him.
The manifest objects of the statute are to afford a summary mode of protecting society from the violence of insane, dangerous persons, and place them in a situation favorable to their cure. The judge of probate is to exercise his authority for those purposes, without consulting the pecuniary interests of towns or individuals, except as they might be affected by the destruction of property by the insane. Notice of the proceedings in the probate *217court is left to the discretion of the judge. The statute suggests notice to the selectmen of the town in which the insane person is, hut not to the town or person chargeable with his support. In most cases, probably, short notice would be ordered to the town in which the petitionee is, or to the - town or person chargeable with his support. But it can no more be a matter of right that towns should have notice, and an opportunity to oppose the commitment of persons to the asylum, than that they should have notice of suits in which debtors might be committed to jail, where they might become paupers, or, if already paupei’s, the expense of maintaining them might be greatly increased. Amherst v. Hollis, 9 N. H. 107. The amount and kind of relief furnished by towns to paupers must depend upon the circumstances of the persons requiring it. One may earn his living on the town farm. The support of another, who is sick at some other place, may be very expensive. If the commitment of Green to the asylum increased the cost of his support, that would no more release the liability of the defendant than would any other circumstance which, without the knowledge of the city authorities, might have the same effect upon his expenses.
Green could not be discharged from the asylum, so as to relieve the defendant from liability to the plaintiff for his support, in any other way than that provided by statute.
Our conclusion, upon the facts stated, is that the defendant is liable for the amount paid by the plaintiff for the support of Green down to 1858. But, according to the reservation in the case, the defendant may elect to try by jury the legality of Green’s discharge from the asylum.

Case discharged.


 Bowler, and Bellows, J. J., did not sit.